DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 10/14/2022.  Claims 1, 4-16, and 19-24 are pending.  The earliest effective filing date of the present application is 08/06/2018.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 (and similarly claim 23) recites the limitation “read at the dispenser” in line 2.  There is insufficient antecedent basis for this limitation as the dispenser does not read anything prior to this claim 1. This renders the claim indefinite.  Appropriate correction is required.  For claim 23, see “the identifier read at the dispenser.” 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-16, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2017/0186110 to Carpenter et al. (“Carpenter”).
With regard to claims 1, 23, and 24, Carpenter discloses the claimed method of foodservice customer order fulfillment, the method comprising: 
 	associating an identifier to a package (see Fig. 16, 1610); 
 	receiving a customer order comprising an ordered item at an order fulfillment system, wherein the ordered item comprises a plurality of ingredients (see e.g. Fig. 8, 810; see [0033] where the ordered product can include a plurality of ingredients such as diluent water, (purified, non-purified, or distilled), concentrate, additive or nutritional supplement, various ingredient sources, etc.); 
 	storing an indication of the ordered item in association to the identifier in the order fulfillment system, wherein the stored indication of the ordered item comprises an identification of the plurality of ingredients (see e.g. Fig. 10, 1040; see [0033] where the product composition platform receives the order and the order identification indicates to the platform what types of ingredients are needed for the product identifier; [0036] product is mixed according to a predetermined formulation); 
 	reading the identifier at a reader associated with a dispenser (see e.g. Fig. 16; Fig. 15 1530); 
 	communicating the identifier to the order fulfillment system (see Fig. 9, 930); 
 	receiving a dispense instruction at the dispenser from the order fulfillment system (see Fig. 9, 935); and 
 	operating the dispenser according to the dispense instruction to dispense at least one ingredient of the plurality of ingredients (see Fig. 9, 955; see [0033]);
	tracking a completion of assembly of the ordered item against the identification of the plurality of ingredients of the customer order in the order fulfillment system (see [0034-35] where the multiple metering track the completion of each of the plurality of ingredients according to the amount identified to be associated with each product, For instance, such metering devices can dispense a specific ratio of concentrate, a sweetener, nutraceutical, and carbonated water. In certain embodiments, at least some of the metering devices (e.g., pumps) can be positioned or otherwise disposed between an ingredient source (e.g., a macro-ingredient source or a micro-ingredient source), a diluent source, and a dispensing valve);
	verifying at the order fulfillment system that assembly of the ordered item is complete by reference to the tracked completion of the order item assembly (see e.g. [0037]).    
	The examiner finds that Carpenter does not explicitly disclose where the verifying is performed “by reference to the tracked completion of the order item assembly.”  As found in Carpenter at [0037] a computing device integrated into or otherwise functionally coupled to the dispenser can determine if a product order associated with the selected product is fulfilled in response to dispensing such a product. In certain scenarios, the computing device can be embodied or can include the control unit 134, and to determine if the beverage order is fulfilled, the control unit 134 can determine if a predetermined quantity or amount of the product has been substantially dispensed. As described herein, the predetermined quantity or amount of the product can be specified or otherwise characterized in an order information structure included in the product order.  The examiner notes that the “by reference” limitation is taught, for instance, when Car[enter goes on to state that, To at least such an end, in one aspect, the computing device can update a record associated with a product order and that is indicative of an amount of the product that is dispensed.  The examiner notes that when Carpenter refers to the product, such as Coca-Cola, this is in association with the predetermined amount of ingredients, and the predetermined amount of ingredients were verified to have been completed, and therefore it wouldhave been obvious to one of ordinary skill in the product dispensing art at the time of filing to modify the teachings of Carpenter to not only include the product identifier and the amount of each ingredient to be in the product, but to refer to the tracked completion as shown in [0034-36].  This is an engineering design choice as to what is to be referred to when all of the things being refered to relate back to the predetermined amount of ingredients that were verified to be added to the product.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Carpenter to include the ability to refer to the tracked completion of the predetermined amount of ingredients, where this shows not only that you are drinking Coca-Cola, that already verifies the ingredients, but that each of the ingredients are verified and shown to be verified in the product.  

With regard to claim 4, Carpenter further discloses receiving a communication from the dispenser indicating that the at least one ingredient has been dispensed; and storing the indication of the dispensed at least one ingredient at the order fulfillment system (see Fig. 9, dispense record 960 is sent from product dispenser to hub unit, and recorded).  

With regard to claim 5, Carpenter further discloses determining if the at least one ingredient of the dispenser associated with the reader has dispensed inthe assembly of the ordered item by referencing the tracked completion of the ordered item assembly (see e.g. Fig. 9, 965; the examiner note the conditional language of “if” in a method claim is not granted patentable weight as the “if” condition does not occur).  

With regard to claim 6, Carpenter further discloses where upon determining the at least one ingredient has not been dispensed, confirming the dispense instruction to the dispenser, and upon determining the at least one ingredient has been dispensed, producing a perceptible notification (see Fig. 9; the examiner notes that in claim 1 the order is verified to include everything in the predetermined amount, so all ingredients have been dispensed so the “upon determining” that the ingredient has not been dispensed does not occur under the BRI).  

With regard to claim 7, Carpenter further discloses wherein tracking the completion of the ordered item assembly comprises updating a customer order record with the identifier read at the dispenser (see Fig. 9, and 112 rejection above).  

With regard to claim 8, Carpenter further discloses upon determining the ordered item is not complete, producing a perceptible notification of a next remaining ingredient to be dispensed to complete the assembly of the ordered item (the examiner notes that in claim 1 the transaction is complete, and therefore under the BRI this limitation does not occur).  

With regard to claim 9, Carpenter further discloses upon determining the ordered item is complete, producing a perceptible notification to a customer that the ordered item is complete ([0037]; see Fig. 10 where a code is printed, and thereby perceptible).  

With regard to claim 10, Carpenter further discloses obtaining payment for the ordered item from the customer ([0018]).  

With regard to claim 11, Carpenter further discloses where the received customer order identifies the ordered item and further comprising identifying the plurality of ingredients of the ordered item with the order fulfillment system ([0014]; [0033]).  

With regard to claim 12, Carpenter further discloses where the customer order is received from a customer through a mobile device operated by the customer in communicative connection to the order fulfillment system ([0046]; [0064]).  

With regard to claim 13, Carpenter further discloses where the package is a reusable package with an identifier (Fig. 16, cups are reusable) and further comprising receiving a change to the ordered item associated with the identifier stored at the order fulfillment system (e.g. [0098]).  

With regard to claim 14, Carpenter further discloses where the identifier is represented on the package as a quick response code ([0039]).   

With regard to claim 15, Carpenter further discloses where the identifier is represented on the package as an RFID tag (e.g. [0025]).  

With regard to claim 16, Carpenter further discloses where dispenser dispenses at least one of creamer, sugar, or flavoring (see [0020]).  

With regard to claim 19, Carpenter further discloses where the dispenser is one dispenser of a plurality of dispensers within a dispensing system, each dispenser of the plurality of dispensers associated to a reader communicatively connected to the order fulfillment system wherein at least one dispenser in the plurality of dispensers is configured to dispense a different ingredient than at least one other dispenser in the plurality of dispensers (see Fig. 1, “PRODUCT DISPENSER(S)”; see [0033]).  

With regard to claim 20, Carpenter further discloses where the dispensing system comprises at least one of a sauce dispenser, a produce dispenser, a beverage component dispenser, or a toasted baked good dispenser (see e.g. Fig. 16, abstract).

With regard to claim 21, Carpenter discloses that there can be multiple reader devices in [0021] and further where In embodiments of a POS, such as embodiment 250 illustrated in FIG. 2B, at least one of the information collection unit(s) 204 may be embodied in or can constitute one or more I/O interfaces 260.  Accordingly, Carpenter discloses having multiple readers in the system as I/O interfaces.  The reader events are all part of the system and communicated within the system as shown in [0021].  For the second dispense function and operating the second dispenser, see [0033].

With regard to claim 22, Carpenter is silent regarding the limitations of claim 22.  However, the examiner notes that Carpenter is fully capable of performing such an action.  For instance, Carpenter has a reader at [0021].  Carpenter has a finalized perceptible notification as shown at e.g. Fig. 10, PRINT THE CODE.  The reader of Carpenter is fully capable of reading a code that is printed, where everything the reader reads is part of the system and thereby communicated to the system.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to include the reader to read the finalized code, which then communicates to the system that the reader has read the finalized code and that the product is ready for distribution.  

Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. 
Applicant appears to argue that the amended limitations are not taught by the cited references. The examiner respectfully disagrees.  The examiner has amended the grounds of rejections and therefore the arguments are moot in view of the new grounds of rejection.  The examiner refers Applicant to the above rejection for further clarification.  
    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687